■Smith, J., (concurring). I think the opinion of the majority, and the dissenting opinion of the Chief Justice as well, are dictum. The necessary effect of both the opinions is to adjudge invalid the title of the purchaser at the guardian’s sale, and this has been done without having that party before us. The only question which we are required to decide, or which is presented by this record, is whether the court properly refused to grant the application of the administrator for an order to sell the infant’s homestead to pay, the debts of his ancestor; and in 'answer to this question I say these general creditors, for whose benefit the administrator petitioned for the order of sale, should be ■postponed until the heir has come of age, for neither the minor himself nor anyone for him has the right to waive his homestead privilege, so far as these general creditors are concerned. It appears to'me that, if any subject can ‘be regarded as settled, we should say that the presumption is conclusive that it is not to the advantage of the minor to have his homestead sold during his infancy for the payment of his ancestor’s debts and therefore neither the minor himself nor anyone for him can confer jurisdiction to make a sale for that purpose. I think we should now hold simply that the court properly refused to order a sale for the payment of debts, and we would then leave to the purchaser at the guardian’s sale an opportunity to be heard in his own behalf against these creditors, when the infant comes of age and the creditors through the administrator move for an order of sale. I concur, therefore, in the judgment affirming the refusal to order the sale of this homestead, but I do not agree with the reasoning by which that result is reached.